— Order and judgment (one paper), Supreme Court, New York County (Jacqueline Silbermann, J.), entered June 7, 1991, which denied petitioners’ *423CPLR article 78 application for an adjustment of their retirement allowances and dismissed the petition, unanimously affirmed, without costs.
Initially, it is noted that petitioners have offered no reason for their 11 year delay in requesting that respondents alter the method used to compute their pension benefits. For this reason alone, the petition should have been dismissed on the grounds of laches (see, Matter of Barbolini v Connelie, 68 AD2d 949, 950). In any event, the trial court properly dismissed the petition because of the highly inequitable disparities that would result under the pension computation method urged by petitioners. The computation system established by respondents following Matter of Sheerin v New York Fire Dept. Arts. 1 & 1B Pension Funds (46 NY2d 488), seeks to avoid such inequitable results. " '[T]he construction given statutes and regulations by the agency responsible for their administration, if not irrational or unreasonable, should be upheld’ ”. (Matter of Barie v Lavine, 40 NY2d 565, 568.) Concur — Murphy, P. J., Milonas, Ellerin, Asch and Rubin, JJ.